[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                                No. 07-14407                ELEVENTH CIRCUIT
                                                                OCT 22, 2008
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                        D.C. Docket No. 07-00003-CR-6

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JEROME GREGORY TURNQUEST,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                              (Ocrtober 22, 2008)

Before TJOFLAT, BARKETT and PRYOR, Circuit Judges

PER CURIAM:

      Wilson R. Smith, counsel for Jerome Gregory Turnquest, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Turnquest’s conviction and sentence are AFFIRMED.




                                          2